

MITEK SYSTEMS EXECUTIVE BONUS PROGRAM
FISCAL YEAR 2018
Objective
The objective of the Mitek Executive Bonus Program (“the Program”) is to reward
executives with an opportunity to earn an annual cash bonus for their
contributions to the achievement of corporate goals during the fiscal year. This
Program is intended to ensure a competitive total compensation opportunity and
to foster a team effort in the attainment of corporate goals.
Program Design
The Program provides for the payment of a cash bonus that is based upon the
percentage achievement of the fiscal 2018 annual revenue and non-GAAP net income
(“NGNI”) targets set by the Board of Directors (“Board”), as well as individual
performance goals.
Chief Executive Officer (CEO), Chief Financial Officer (CFO), Chief Operating
Officer (COO) and non-GM Executive Bonus:
Annual cash bonuses are computed as a percentage of the participant’s annualized
salary earned during the 2018 fiscal year. The bonus targets for the CEO, CFO,
CTO, COO, SVP of Product and General Counsel are 80%, 60%, 60%, 50%, 40% and
40%, respectively, of their respective annualized salaries for the 2018 fiscal
year.
The CEO, CFO, COO and all non-GM executives will receive an annual cash bonus
based on annual achievement of corporate revenue, corporate non-GAAP net income
(“NGNI”) and individual performance goals. The total cash bonus is comprised of
the following components:
•
Corporate Revenue Achievement – 50%

•
NGNI Achievement – 25%

•
Achievement of Individual MBOs – 25%



General Manager (GM) Bonus
Annual cash bonuses are computed as a percentage of the participant’s annualized
salary earned during the 2018 fiscal year. The bonus target for the General
Manager is 50% of his annualized salary for the 2018 fiscal year.
The SVP & GM, Payments will receive a cash bonus based on achievement of certain
revenue, corporate non-GAAP net income (“NGNI”), and individual performance
goals. The total cash bonus is comprised of the following components:
•
Revenue Achievement – 75%

•
NGNI Achievement – 12.5%

•
Achievement of Individual MBOs – 12.5%









Performance Targets
Revenue shall be defined as the applicable revenue determined in accordance with
generally accepted accounting principles, adjusted for acquisition-related
write-downs of revenue or deferred revenue. NGNI shall be defined as Net Income
for the 2018 fiscal year as determined in accordance with generally accepted
accounting principles, adjusted for: 1) acquisition-related write-downs of
revenue or deferred revenue, and 2) non-cash, non-recurring or non-operational
items including (but not limited to) expenses for the following: acquisition and
integration, litigation, stock compensation, depreciation, amortization, asset
impairment charges, severance and restructuring.
The Revenue and NGNI performance components of the cash bonus actually earned
will increase or decrease on a 2:1 scale dependent upon the level of goal
attainment between 80% and 125%. No award is earned below 80% achievement and no
additional award is earned for achievement above 125%, and any award made for
achievement below 80% is solely at the discretion of the Compensation Committee.
For example, the portion of the cash bonus earned for achieving 80% of the
Revenue Plan would be 60% of that portion of the cash bonus. At the achievement
of 79% or below of the Revenue Plan, no bonus will be earned. Similarly, at the
achievement of 125% of Revenue Plan, the bonus award would be 150% of that
portion of the cash bonus. The maximum bonus award that can be earned is 150% of
the bonus target percentage.
Eligibility
In order to be eligible for a bonus award, the participant must be employed by
the Company for a minimum of a full quarter of the fiscal year for which an
annual bonus is earned, and be employed at Mitek at the conclusion of the 2018
fiscal year. Each participant will be paid after the close of the books and
annual audit at the end of the 2018 fiscal year, and any bonus payable will be
calculated pro rata to the number of days of employment with the Company during
the 2018 fiscal year.
Limitations
The Program is administered by the Compensation Committee of the Board of
Directors. Final authority and full discretion in all matters pertaining to the
development, or amendment of the Program and the granting of any bonus award
under the Program rests with the Compensation Committee.
Participation in the Program does not in any way imply a contractual
relationship for employment or in any way alter the at-will employment
relationship with the Company.




